DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 8/16/2022 are acknowledged.  Claims 1, 98, 14, and 19 are amended.  Claims 17-18 are cancelled.  New claims 20-22 are added.  Claims 1, 9-16, and 19-22 are pending.  

Election/Restrictions
Applicant’s election without traverse of Group I and PAMP displaying enteral and injectable lipopolysaccharides in the reply filed on 1/4/2022 is acknowledged.

Claims 10-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Claims 1, 9, 14, 16, and 19-22 are currently under examination.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  The claims recite “Heliobacter” and “Porphymonas” which are misspellings of “Helicobacter” and “Porphyromonas”.  Appropriate correction is required.

Claim Rejections Withdrawn
The rejection of claim 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  The cancellation of the claim renders the rejection moot. 


The rejection of claims 1, 9, 14, and 16-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1 and 9 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1, 9, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubensky et al (WO2014/189805) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Kandimalla et al (WO2009/154610) is withdrawn.  The cancellation of claim 17 renders the rejection of claim 17 moot.  Upon reconsideration, Kandimalla et al does not teach the limitations of claim 16.

Claim Rejections Maintained
35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1, 14, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Kandimalla et al (WO2009/154610) is maintained for the reasons set forth in the previous office action.  The rejection has been updated to reflect applicant’s claim amendments.
The instant claims are drawn to methods for the treatment of neoplastic cancerous disease comprising administering one or more pathogen associated molecular pattern (PAMP) displaying compounds or pharmaceutically acceptable salts thereof as microbial immuno- adjuvant active agents to increase both the range of tumor types treated by check point inhibitors and the percentage of patients with a specific tumor type responding to check point inhibitor therapy and to methods of administering a moiety selected from the group consisting of toxins or portions of toxins derived from bacteria that display one or more PAMPs to treat cancer, IBD, or IBS.
Kandimalla et al disclose methods of treating cancer and inflammatory bowel disease comprising administering a composition comprising monophosphoryl lipid A, which is a detoxified LPS (see paragraphs 00102-00104).  It is noted that is a portion of a toxin (endotoxin) derived from Salmonella.  
Applicant argues:
That Kandimalla does not disclose LPS itself and fails to disclose any specific genera of bacteria from which the PAMP or toxin is derived. 
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
As stated above, MPL is a portion of endotoxin (LPS) that is derived from Salmonella LPS.  Therefore, Kandimalla does disclose a portion of a toxin (displaying a PAMP) that is derived from one of the bacteria recited in the claims.

New Claim Rejections
35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 14, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mkrtichyan et al (J Immunotherapy of Cancer; 1:15, 1-9; 2013).
The instant claims are drawn to methods for the treatment of neoplastic cancerous disease comprising administering one or more pathogen associated molecular pattern (PAMP) displaying compounds or pharmaceutically acceptable salts thereof as microbial immuno- adjuvant active agents to increase both the range of tumor types treated by check point inhibitors and the percentage of patients with a specific tumor type responding to check point inhibitor therapy and to methods of administering a moiety selected from the group consisting of toxins or portions of toxins derived from bacteria that display one or more PAMPs to treat cancer, IBD, or IBS.
Mkrtichyan et al disclose treatment of lung epithelial cell tumors by administration of anti-PD-1 antibodies and Listeria monocytogenes displaying a listeriolysin toxin (see abstract and page 2, column 2).  Listeriolysin is an exotoxin from Listeria.  

Claims 1, 9, 14, 16, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetizou et al (Science, 350:1079-1084; 2015).
The instant claims are drawn to methods for the treatment of neoplastic cancerous disease comprising administering one or more pathogen associated molecular pattern (PAMP) displaying compounds or pharmaceutically acceptable salts thereof as microbial immuno- adjuvant active agents to increase both the range of tumor types treated by check point inhibitors and the percentage of patients with a specific tumor type responding to check point inhibitor therapy and to methods of administering a moiety selected from the group consisting of toxins or portions of toxins derived from bacteria that display one or more PAMPs to treat cancer, IBD, or IBS.
Vetizou et al disclose treatment of colon cancer by administering anti-CTLA-4 antibodies and enterally administering Bacteroides bacteria (see abstract and page 1080, final paragraph).  Bacteroides bacteria contain LPS which is endotoxin.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645